Name: 2005/432/EC: Commission Decision of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (notified under document number C(2005) 1616) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  agricultural policy;  America;  Asia and Oceania;  tariff policy;  health;  foodstuff
 Date Published: 2006-12-12; 2005-06-14

 14.6.2005 EN Official Journal of the European Union L 151/3 COMMISSION DECISION of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (notified under document number C(2005) 1616) (Text with EEA relevance) (2005/432/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992, laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first paragraph of Article 8(1), Article 8(4), Article 9(2)(b), Article 9(4)(b) and (c) thereof, Whereas: (1) Commission Decision 97/41/EC of 18 December 1996 establishing health conditions and a public health certificate for the importation from third countries of meat products obtained from poultry meat, farmed game meat, wild game meat, and rabbit meat (3) lays down public health conditions for the importation into the Community of certain meat products. (2) Commission Decision 97/221/EC of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries and revoking Decision 91/449/EEC (4) lays down animal health conditions and certification rules for the importation into the Community of certain meat products. (3) Commission Decision 97/222/EC of 28 February 1997 laying down the list of third countries from which the Member States authorise the importation of meat products (5) provides for the importation into the Community of certain meat products provided that such products have undergone the appropriate treatment and comply with Community veterinary certification requirements. (4) Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (6) lays down animal health requirements for the importation into the Community of certain meat products. Council Directive 2004/68/EC (7) provides for the repeal of Directive 72/462/EEC from 1 January 2006. (5) Directive 2002/99/EC lays down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption. That Directive is to be implemented by the Member States before 1 January 2005. (6) Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (8) will be in force till 1 January 2006 when it will be repealed and any definition of meat based products in acts adopted before 1 January 2006 must refer to Directive 77/99/EEC. (7) In view of the entry into force of Directive 2002/99/EC, it is necessary to amend and update Community public and animal health conditions and certification requirements for the importation into the Community of meat products derived from domestic bovines, porcines, ovines, caprines, equidae, poultry, farmed game, domestic rabbits and wild game. (8) In addition, in the interests of clarity and consistency of Community legislation, it is appropriate to lay down the public and animal health conditions in a single model health certificate for importation of meat products into the Community. (9) Due to differences in the animal health situation in third countries, it is appropriate to lay down rules concerning treatments for meat products from third countries or parts of third countries prior to their importation into the Community. (10) In the interests of clarity and consistency of Community legislation, it is appropriate to repeal Decisions 97/41/EC, 97/221/EC and 97/222/EC and replace them by this Decision. Accordingly, this Decision should contain the animal and public health conditions and certification requirements, together with the list of third countries and the treatments required for the importation of various categories of meat products into the Community. (11) Health conditions and veterinary certification should apply without prejudice to the requirement of Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Directive 96/23/EC (9). (12) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (10) lays down rules concerning veterinary checks on animal products introduced into the Community from third countries for the importation and transit of products of animal origin in the Community, including certain certification requirements. (13) In the interests of animal and public health and in order to prevent the spread of animal diseases in the Community, a new specific model public and animal health certificate should be established in this Decision. In addition, it should be provided that transit through the Community of consignments of meat products is only permitted where those products come from third countries or parts of third countries whose products are not prohibited for introduction into the Community. (14) It is necessary to lay down specific conditions for transit via the Community of consignments of meat products to and from Russia due to the geographical situation of Kaliningrad and taking into account climatic problems impeding the use of some ports at certain times of the year. (15) Commission Decision 2001/881/EC of 7 December 2001 drawing up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission (11), specifies the Border Inspection Posts authorised to control the transit of consignments of meat products to and from Russia via the Community (16) The treatments provided for poultry meat products originating in Bulgaria and Israel and for wild swine meat products originating in Switzerland should be reviewed in order to bring them into line with the current import conditions for fresh meat of the concerned species from those countries. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope 1. This Decision lays down animal and public health rules for the importation into the Community of consignments of certain meat products, including the lists of third countries and parts of third countries from which the importation of such products shall be authorised, the model public and animal health certificates and rules on treatments required for those products. 2. This Decision shall apply without prejudice to Decision 2004/432/EC. Article 2 Definition of meat products For the purposes of this Decision, the definition of meat products as laid down in Article 2(a) of Directive 77/99/EEC shall apply. Article 3 Conditions concerning species and animals Member States shall ensure that consignments of meat products imported into the Community are derived from meat or meat products from the following species or animals: (a) domestic poultry of the following species: domestic fowl, turkeys, guinea fowl, geese and ducks; (b) domestic animals of the following species: bovine animals, including Bubalus bubalis, Bison bison, swine, sheep, goats and solipeds; (c) farmed game and domestic rabbits as defined in Article 2(3) of Council Directive 91/495/EEC (12); (d) wild game as defined in Article 2(1)(a) of Council Directive 92/45/EEC (13). Article 4 Animal health conditions concerning the origin and treatment of the meat products Subject to compliance with the conditions concerning the origin and treatment of the meat products, as set out in Annex I, Member States shall authorise the importation of meat products originating in the following third countries or parts of third countries: (a) the third countries listed in Part 2 of Annex II, or parts of third countries set out in Part 1 of that Annex; (b) the third countries listed in Parts 2 and 3 of Annex II or parts of third countries set out in Part 1 of that Annex. Article 5 Public health conditions concerning the fresh meat used in the production of the meat products to be imported into the Community Member States shall authorise import of meat products obtained from fresh meat that complies with the Community public health requirements for the importation of such meat into the Community. Article 6 Animal and public health certificates Consignments of meat products shall comply with the requirements of the model public and animal health certificate set out in Annex III. That certificate shall accompany the consignment of meat products and be duly completed and signed by the official veterinarian of the third country of dispatch. Article 7 Consignments of meat products in transit or storage in the Community Member States shall ensure that consignments of meat products, introduced into the Community and which are destined for a third country either by transit immediately or after storage in accordance with Article 12(4) or 13 of Directive 97/78/EC, and not intended for importation into the Community, shall comply with the following requirements: (a) they shall come from the territory of a third country or a part thereof listed in Annex II and shall have undergone the minimum treatment for the import of meat products of the species concerned foreseen therein; (b) they shall meet the specific animal health conditions for the species concerned set out in the model animal and public health certificate drawn up under Annex III; (c) they shall be accompanied by an animal health certificate established in accordance with the model set out in Annex IV, signed by an official veterinarian of the competent veterinary services of the third country concerned; (d) they shall be certified as acceptable for transit or storage (as appropriate) on the common veterinary entry document by the official veterinarian of the border inspection post of introduction into the Community. Article 8 Derogation for certain destinations in Russia 1. By way of derogation from Article 7, Member States shall authorise the transit by road or by rail through the Community, between designated Community border inspection posts listed in Annex to Decision 2001/881/EC, of consignments of meat products coming from and destined to Russia directly or via another third country provided that they comply with the following requirements: (a) the consignment shall be sealed with a serially numbered seal by the official veterinarian of the competent authority at the border inspection post of introduction to the Community; (b) the documents accompanying the consignment and referred to in Article 7 of Directive 97/78/EC shall be stamped ONLY FOR TRANSIT TO RUSSIA VIA THE EC on each page by the official veterinarian of the competent authority of the border inspection post of introduction to the Community; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC shall be complied with; (d) the consignment shall be certified as acceptable for transit on the common veterinary entry document by the official veterinarian of the competent authority of the border inspection post of introduction to the Community. 2. Member States shall not authorise the unloading or storage, as defined in Article 12(4) or Article 13 of Directive 97/78/EC, in the Community of such consignments. 3. Member States shall ensure that the competent authority makes regular audits to ensure that the number of consignments and the quantities of products leaving the Community matches the number and quantities entering. Article 9 Transitional provisions Member States shall authorise the importation into the Community of consignments of meat products certified in accordance with the model veterinary certificates laid down in Decisions 97/41/EEC or 97/221/EEC for a period of six months from 17 June 2005. Article 10 Repeals Decisions 97/41/EC, 97/221/EC and 97/222/EC are repealed. Article 11 Date of application This Decision shall apply from 17 June 2005. Article 12 Addresses This Decision is addressed to the Member States. Done at Brussels, 3 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 17, 21.1.1997, p. 34. (4) OJ L 89, 4.4.1997, p. 32. Decision as amended by Decision 2004/427/EC (OJ L 154, 30.4.2004, p. 8). (5) OJ L 89, 4.4.1997, p. 39. Decision as last amended by Decision 2004/857/EC (OJ L 369, 16.12.2004, p. 65). (6) OJ L 302, 31.12.1972, p. 28. (7) OJ L 139, 30.4.2004, p. 320. (8) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (9) OJ L 154, 30.4.2004, p. 43. Decision as last amended by Decision 2005/233/EC (OJ L 72, 18.3.2005, p. 30). (10) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (11) OJ L 326, 11.12.2001, p. 44. Decision as last amended by Decision 2005/102/EC (OJ L 33, 5.2.2005, p. 30). (12) OJ L 268, 24.9.1991, p. 41. (13) OJ L 268, 14.9.1992, p. 35. ANNEX I 1. Meat products originating in the third countries or parts of third countries referred to in Article 4(a) shall contain meat eligible for importation into the Community as fresh meat and/or meat products derived from one or more of the species or animals which have undergone a non-specific treatment as set out in Part 4 of Annex II. 2. Meat products originating in third countries or parts of third countries referred to in Article 4(b) shall comply with the following conditions set out in either (a), (b) or (c): (a) the meat products must: (i) contain meat and/or meat products derived from a single species or animal as set out under the relevant column in Parts 2 and 3 of Annex II indicating the species or animal concerned; and (ii) have been subjected to at least the specific treatment regime required for meat of that species or animal as set out in Part 4 of Annex II; or (b) the meat products must: (i) contain fresh, processed or partly processed meat from more than one species or animal as set out under the relevant column of Parts 2 and 3 of Annex II which are mixed prior to undergoing their final treatment as set out in Part 4 of Annex II; and (ii) the final treatment referred to in (i) must be at least equal to the most severe treatment as set out in Part 4 of Annex II, for any of the individual meat constituents for the species or animal concerned as set out under the relevant column in Parts 2 and 3 of Annex II; or (c) the final meat products must: (i) be prepared by the mixing of previously treated meat from more than one species or animal; and (ii) the previous treatment referred to in (i) which each constituent meat underwent must have been at least equal to the relevant treatment as set out in Part 4 of Annex II for the species or animal of the meat concerned as set out under the relevant column. 3. The treatments set out in Part 4 of Annex II shall be the minimum acceptable processing conditions for animal health purposes for meat derived from the species or animal concerned originating in the third countries or parts of third countries listed in Annex II. ANNEX II PART 1 Description of regionalised territories as laid down for the countries listed in parts 2 and 3 Country Territory Description of territory Code Version Argentina AR 01/2004 Whole country AR-1 01/2004 The whole country except the provinces of Chubut, Santa Cruz and Tierra del Fuego AR-2 01/2004 The provinces of Chubut, Santa Cruz and Tierra del Fuego Bulgaria BG 01/2004 Whole country BG-1 01/2004 As described in Annex II Part I to Council Decision 79/542/EEC (1) (as last amended) BG-2 01/2004 As described in Annex II Part I to Decision 79/542/EEC (as last amended) Brazil BR 01/2004 Whole country BR-1 01/2004 As described in Annex I to Commission Decision 94/984/EC (2) (as last amended) Serbia and Montenegro CS 01/2004 Whole country as described in Annex II Part I to Decision 79/542/EEC (as last amended) Malaysia MY 01/2004 Whole country MY-1 01/2004 Peninsular (Western) Malaysia only PART 2 Third countries or parts thereof from which meat products are authorised for importation into the Community Code ISO Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game-(excluding swine) Domestic ovine/ caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Domestic poultry 2. Farmed feathered game Domestic rabbit and farmed leporidae Wild cloven hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A C C XXX A D XXX Argentina AR-1 (3) C C C A A A C C XXX A D XXX Argentina AR-2 (3) A (4) A (4) C A A A C C XXX A D XXX AU Australia A A A A D A A A XXX A D A BG Bulgaria BG D D D A A A D D XXX A A XXX Bulgaria BG-1 A A D A A A A D XXX A A XXX Bulgaria BG-2 D D D A A A D D XXX A A XXX BH Bahrain B B B B XXX A C C XXX A XXX XXX BR Brazil C C C A D A C C XXX A D XXX Brazil BR-1 C C C A A A C C XXX A A XXX BW Botswana B B B B XXX A B B A A XXX XXX BY Belarus C C C B XXX A C C XXX A XXX XXX CA Canada A A A A A A A A XXX A A A CH Switzerland A A A A A A A A XXX A A XXX CL Chile A A A A A A B B XXX A A XXX CN Peoples Republic of China B B B B B A B B XXX A B XXX CO Colombia B B B B XXX A B B XXX A XXX XXX CS Serbia and Montenegro A A D A D A D D XXX A XXX XXX ET Ethiopia B B B B XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D A B B XXX A XXX XXX HR Croatia A A D A A A A D XXX A A XXX IL Israel B B B B A A B B XXX A A XXX IN India B B B B XXX A B B XXX A XXX XXX IS Iceland B B B A A A B B XXX A A XXX KE Kenya B B B B XXX A B B XXX A XXX XXX KR Korea (Republic) XXX XXX XXX XXX D A XXX XXX XXX A D XXX MA Morocco B B B B XXX A B B XXX A XXX XXX MG Madagascar B B B B D A B B XXX A D XXX MK Former Yugoslav Republic of Macedonia (Ã ) A A B A XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX A B B XXX A XXX XXX MX Mexico A D D A D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D A XXX XXX XXX A D XXX NA Namibia (3) B B B B D A B B A A D XXX NZ New Zealand A A A A A A A A XXX A A A PY Paraguay C C C B XXX A C C XXX A XXX XXX RO Romania A A D A A A A D XXX A A A RU Russia C C C B XXX A C C XXX A XXX A SG Singapore B B B B D A B B XXX A XXX XXX SZ Swaziland B B B B XXX A B B A A XXX XXX TH Thailand B B B B A A B B XXX A D XXX TN Tunisia C C B B A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States of America A A A A A A A A XXX A A XXX UY Uruguay C C B A D A XXX XXX XXX A D XXX ZA South Africa (3) C C C A D A C C A A D XXX ZW Zimbabwe (3) C C B A D A B B XXX A D XXX (Ã ) Former Yugoslav Republic of Macedonia: provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. XXX No certificate laid down and meat products containing meat of this species are not authorised. PART 3 Third countries or parts thereof not authorised under the non specific treatment regime (A) but from where biltong/jerky or pasteurised meat products are authorised for importation into the Community ISO Code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven hoofed game excluding swine Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Domestic poultry 2. Farmed feathered game Domestic rabbit and farmed leporidae Wild cloven hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina F F XXX XXX XXX A XXX XXX XXX A XXX XXX NA Namibia E E XXX XXX E A XXX XXX A A E XXX ZA South Africa E E XXX XXX E A XXX XXX A A E XXX ZW Zimbabwe E E XXX XXX E A XXX XXX E A E XXX PART 4 Interpretation of codes used in tables in parts 2 and 3 TREATMENTS REFERRED TO IN ANNEX I Non-specific treatment regime: A = No minimum specified temperature or other treatment is established for animal health purposes for the meat product. However, the meat must have undergone a treatment such that its cut surface shows that it no longer has the characteristics of fresh meat and the fresh meat used must also satisfy the animal health rules applicable to the export of fresh meat to the Community. Specific treatment regimes  listed in descending order of severity: B = Treatment in a hermetically sealed container to an Fo value of three or more. C = A minimum temperature of 80 °C which must be reached throughout the meat during the processing of the meat product. D = A minimum temperature of 70 °C which must be reached throughout the meat during the processing of meat products, or for raw ham, a treatment consisting of natural fermentation and maturation of not less than nine months and resulting in the following characteristics:  Aw value of not more than 0,93,  pH value of not more than 6,0. E = In the case of biltong type products, a treatment to achieve:  Aw value of not more than 0,93,  pH value of not more than 6,0. F = A heat treatment ensuring that a centre temperature of at least 65 °C is reached for a period of time as necessary to achieve a pasteurisation value (pv) equal to or above 40. (1) OJ L 146, 14.6.1979, p. 15. (2) OJ L 378, 31.12.1994, p. 11. (3) See Part 3 of this Annex for the minimum treatment requirements applicable to pasteurised meat products and biltong. (4) For meat products prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (Ã ) Former Yugoslav Republic of Macedonia: provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. XXX No certificate laid down and meat products containing meat of this species are not authorised. ANNEX III (Model animal and public health certificate for meat products intended for consignment to the European Community from third countries) (1) (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. ANNEX IV Transit and/or storage